Exhibit 10.18

SEVERANCE AND RELEASE AGREEMENT

This Severance and Release Agreement (“Agreement”) is entered into by and
between Pendrell Corporation and any subsidiaries and affiliates (“Pendrell” or
“Company”) and Robert S. Jaffe (“Employee”) (collectively “Parties”) to set
forth the terms and conditions of Employee’s separation from Pendrell effective
April 18, 2014. As contemplated by Employee’s employment letter dated June 7,
2012 and in exchange for the benefits described in said employment letter,
Employee agrees to execute this Agreement which includes a full release of all
known and unknown claims.

NOW THEREFORE, in exchange for the mutual consideration described herein, the
sufficiency of which is hereby acknowledged, the parties agree as follows:

1. Termination of Employment. Employee’s last date of active employment with
Pendrell shall be Friday, April 18, 2014 (Termination Date). Employee shall not
be eligible to accrue any additional paid time off benefits or be eligible for
any compensation after Termination Date, other than what is provided for in
Paragraph 4.

2 Acknowledgement of Full Payment of Compensation to Date. Employee acknowledges
and agrees that, with the exception of the payments described herein, Pendrell
has paid all compensation that it owes to date, including but not limited to
base salary, commission, incentive compensation, and any other payments that may
have been agreed-upon either orally or in writing. Pendrell also agrees to
reimburse all outstanding expenses incurred by Employee prior to the Termination
Date, based on approvals from Employee’s manager and standard Pendrell policies.

3. Income Taxes and Authorized Deductions. All payments made as a result of this
Agreement are considered wages and are subject to required income tax and other
withholding and authorized deductions. The amounts are stated as gross amounts.

4. Severance Benefits. As consideration for the release and promises described
in this Agreement, Pendrell agrees to provide the following benefits to
Employee.

a. Severance Pay through Lump Sum Payment. Pendrell agrees to pay Employee on
the first available payroll date following the Effective Date cash severance
benefits in the total amount of $350,000, through Pendrell’s regularly scheduled
payroll.

b. Payment of Accrued PTO. Pendrell agrees to pay Employee for accrued but
unused vacation benefits that may exist as of Termination Date. As of
Termination Date, Employee shall cease to accrue or be eligible for additional
PTO benefits.

5. Stock Equity Provisions. Employee will cease to vest in any incentive stock
options or related equity incentive programs as of the Termination Date and, to
the extent applicable, any vested and unexercised options shall be subject to
the terms and procedures contained in any applicable stock option agreement(s)
and stock option plan, copies of which will be available to Employee upon
request.

6. Unemployment Compensation. While Pendrell cannot control the decision reached
by the State’s Employment Security Department on any application for
unemployment compensation benefits, Pendrell agrees to respond to any inquiries
by confirming that Employee was released and will not contest or decline
benefits eligibility.

 

Robert S Jaffe Severance Agreement 1 of 6



--------------------------------------------------------------------------------

7. Compliance with Employee Intellectual Property Agreement. Employee agrees to
comply with all post-employment obligations under the Employee Intellectual
Property Agreement between Employee and Pendrell.

8. Agreement Not to Solicit. Employee agrees that, prior to Termination Date and
for a period of one (1) year following, Employee shall not directly or
indirectly solicit, recruit or entice any of the following to cease, terminate
or reduce any relationship with Pendrell or to divert any business from
Pendrell: (a) any person who was an employee or consultant of Pendrell during
the twelve (12) months preceding Termination Date; (b) any contractor or
supplier of Pendrell; (c) any customer, client or business partner of Pendrell;
or (d) any prospective customer, client, or business partner of Pendrell from
whom Employee is aware Pendrell actively solicited business or pursued a
business relationship within the twelve (12) months preceding Termination Date.
Further, Employee agrees not to directly or indirectly disclose the names,
addresses, telephone numbers, compensation or other arrangements between
Pendrell and any person or entity described herein.

Employee further agrees and recognizes that Employee has permanently and
irrevocably severed the employment relationship with the Company, effective as
of the date hereof, and that the Company has no obligation to employ Employee in
the future.

9. Return of Company Property. Employee confirms that they will return to
Pendrell, no later than the Termination Date all computers, files, memoranda,
records, credit cards, computer files, passwords and passkeys, Card Keys, or
related physical or electronic access devices, and any and all other property
received from Pendrell or any of its current or former employees or generated by
Pendrell in the course of employment.

10. Complete Release of All Known and Unknown Claims. In consideration of the
payments due Employee under this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

Employee, intending to be legally bound, does hereby, on behalf of himself and
his agents, representatives, attorneys, assigns, heirs, executors and
administrators (collectively, the “Employee Parties”) RELEASE AND FOREVER
DISCHARGE the Company, its affiliates, subsidiaries, and its and their officers,
directors, shareholders, members, and managers, and its and their respective
successors and assigns, heirs, executors, and administrators (collectively, the
“Company Parties”) from all causes of action, suits, debts, claims and demands
whatsoever in law or in equity, which Employee or any of the Employee Parties
ever had, now has, or hereafter may have, by reason of any matter, cause or
thing whatsoever, from the beginning of Employee’s initial dealings with the
Company to the date of this Agreement, and particularly, but without limitation
of the foregoing general terms, any claims arising from or relating in any way
to Employee’s employment relationship with Company, the terms and conditions of
that employment relationship, and the termination of that employment
relationship, including, but not limited to, any claims arising under the Age
Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et seq. (“ADEA”),
Title VII of The Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et
seq., the Civil Rights Act of 1966, 42 U.S.C. §1981, the Civil Rights Act of
1991, Pub. L. No. 102-166, the Americans with Disabilities Act, 42 U.S.C. §12101
et seq., the Age Discrimination in Employment Act, as amended, 29 U.S.C. §621 et
seq., the Fair Labor Standards Act, 29 U.S.C. §201 et seq., the National Labor
Relations Act, 29 U.S.C. §151 et seq., and any other claims under any federal,
state or local common law, statutory, or regulatory provision, now or hereafter
recognized, but not including such claims to payments and other rights provided
Employee under the Agreement.

This Agreement is effective without regard to the legal nature of the claims
raised and without regard to whether any such claims are based upon tort,
equity, implied or express contract or discrimination of any sort. Except as
specifically provided under this Agreement, it is expressly understood and
agreed that this

 

Robert S Jaffe Severance Agreement 2 of 6



--------------------------------------------------------------------------------

Agreement shall operate as a clear and unequivocal waiver by Employee of any
claim for accrued or unpaid wages, benefits or any other type of payment.
Notwithstanding the foregoing, Employee shall not be deemed to have released any
claims for indemnity or contribution or claims for or in respect of (i) accrued
but unpaid obligations of the Company under this Agreement, (ii) vested benefits
under any Company employee benefit plan, (iii) equity-based compensation (except
as provided under Section 5 of this Agreement) or (iv) coverage under any
Directors and Officers insurance policies maintained by the Company or its
subsidiaries, in each case, in respect of claims asserted against Employee in
his/her capacity as an employee or officer of the Company.

11. No Claims. Employee expressly waives all rights afforded by any statute
which limits the effect of a release with respect to unknown claims. Employee
understands the significance of their release of unknown claims and their waiver
of statutory protection against a release of unknown claims.

Employee agrees that Employee will not be entitled to or accept any benefit from
any claim or proceeding within the scope of this Agreement that is filed or
instigated by Employee or on Employee’s behalf with any agency, court or other
government entity.

Employee agrees and acknowledges that Employee is waiving all rights to sue or
obtain equitable, remedial or punitive relief from any or all Company Parties of
any kind whatsoever, including, without limitation, reinstatement, back pay,
front pay, attorneys’ fees and any form of injunctive relief. Notwithstanding
the above, Employee further acknowledges that Employee is not waiving and is not
being required to waive any right that cannot be waived under law, including the
right to file an administrative charge or to participate in an administrative
investigation or proceeding; provided, however, that Employee disclaims and
waives any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding.

Employee agrees and acknowledges that at no time prior to or contemporaneous
with Employee’s execution of this Agreement has Employee filed or caused or
knowingly permitted the filing or maintenance, in any state, federal or foreign
court, or before any local, state, federal or foreign administrative agency or
other tribunal, any charge, claim or action of any kind, nature and character
whatsoever (“Claim”) against the Company Parties which is based in whole or in
part on any matter referred to in Section 10 above; and, subject to the
Company’s performance under this Agreement, to the maximum extent permitted by
law, Employee is prohibited from filing or maintaining, or causing or knowingly
permitting the filing or maintaining, of any such Claim in any such forum.
Employee hereby grants the Company Employee’s perpetual and irrevocable power of
attorney with full right, power and authority to take all actions necessary to
dismiss or discharge any such Claim. Employee further covenants and agrees that
Employee will not encourage any person or entity, including but not limited to
any current or former employee, officer, director or stockholder of the Company,
to institute any Claim against the Company Parties or any of them, and that
except as expressly permitted by law or administrative policy or as required by
legally enforceable order Employee will not aid or assist any such person or
entity in prosecuting such Claim.

12. Voluntary Agreement; Full Understanding; Advice of Counsel. Employee agrees
and acknowledges that Employee has read the terms of this Agreement, and that
Employee understands its terms and effects, including the fact that Employee has
agreed to RELEASE AND FOREVER DISCHARGE the Company and all Company Parties from
any legal action or other liability of any type related in any way to the
matters released pursuant to this Agreement other than as provided in the
Agreement and in this Agreement.

Employee agrees and acknowledges that Employee understands the significance of
Employee’s release of unknown claims and Employee’s waiver of statutory
protection against a release of unknown claims.

 

Robert S Jaffe Severance Agreement 3 of 6



--------------------------------------------------------------------------------

Employee agrees and acknowledges that Employee has signed this Agreement
voluntarily and knowingly in exchange for the consideration described herein,
which Employee acknowledges is adequate and satisfactory to Employee.

Employee agrees and acknowledges that Employee has been and is hereby advised in
writing to consult with an attorney prior to signing this Agreement.

Employee agrees and acknowledges that Employee does not waive rights or claims
that may arise after the date this Agreement is executed or those claims arising
under the Agreement with respect to payments and other rights due Employee on
the date of, or during the period following, the termination of Employee’s
Employment.

13. Consideration Period/Revocation/Effective Date. Employee acknowledges having
been given twenty-one (21) days in which to consider this Agreement and the
option to sign it sooner if desired. Any negotiations surrounding the language
or terms of this Agreement shall not re-start the consideration period. Employee
also acknowledges that Employee may revoke this Agreement within seven (7) days
of signing it, by delivering a signed written letter of revocation to the
Corporate Counsel at Pendrell. This Agreement will not be effective until
Pendrell receives an original signed Agreement by Employee and the seven-day
revocation period has expired (“Effective Date”).

14. No Disparagement or Interference. Employee agrees not to (a) make any false,
misleading, or disparaging representations or statements about Pendrell, its
services, or its employees, officers and directors, or (b) make any statements
that may impair or otherwise adversely affect Pendrell’s goodwill or reputation
with its present or prospective employees, customers, or business partners or
with any other third parties, or (c) interfere with Pendrell’s relationships or
potential relationships with actual or potential customers, partners, employees,
or others and agrees to cooperate with Pendrell in any litigation or other legal
proceedings brought by or against Pendrell that relates to the period of
Employee’s employment, including but not limited to, testifying on Pendrell’s
behalf in any legal proceedings.

15. No Admission of Liability. The parties agree and acknowledge that this
Agreement, and the settlement and termination of any asserted or unasserted
claims against the Company and the Company Parties pursuant to this Agreement,
are not and shall not be construed to be an admission of any violation of any
federal, state or local statute or regulation, or of any duty owed by the
Company or any of the Company Parties to Employee.

16. Miscellaneous.

(a) This Agreement and the Agreement, and any other documents expressly
referenced therein, constitute the complete and entire agreement and
understanding of Employee and the Company with respect to the subject matter
hereof, and supersedes in its entirety any and all prior understandings,
commitments, obligations and/or agreements, whether written or oral, with
respect thereto; it being understood and agreed that this Agreement and
including the mutual covenants, agreements, acknowledgments and affirmations
contained herein, is intended to constitute a complete settlement and resolution
of all matters set forth in Section 10 hereof.

(b) The Company Parties are intended third-party beneficiaries of this
Agreement, and this Agreement may be enforced by each of them in accordance with
the terms hereof in respect of the rights granted to such Company Parties
hereunder. Except and to the extent set forth in the preceding two sentences,
this Agreement is not intended for the benefit of any Person other than the
parties hereto, and no such other person or entity shall be deemed to be a third
party beneficiary hereof. Without limiting the generality of the

 

Robert S Jaffe Severance Agreement 4 of 6



--------------------------------------------------------------------------------

foregoing, it is not the intention of the Company to establish any policy,
procedure, course of dealing or plan of general application for the benefit of
or otherwise in respect of any other employee, officer, director or stockholder,
irrespective of any similarity between any contract, agreement, commitment or
understanding between the Company and such other employee, officer, director or
stockholder, on the one hand, and any contract, agreement, commitment or
understanding between the Company and Employee, on the other hand, and
irrespective of any similarity in facts or circumstances involving such other
employee, officer, director or stockholder, on the one hand, and Employee, on
the other hand.

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, which shall otherwise remain in full force and effect.

(d) This Agreement may be executed in separate counterparts, each of which shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.

(e) The obligations of each of the Company and Employee hereunder shall be
binding upon their respective successors and assigns. The rights of each of the
Company and Employee and the rights of the Company Parties shall inure to the
benefit of, and be enforceable by, any of the Company’s, Employee’s and the
Company Parties’ respective successors and assigns. The Company may assign all
rights and obligations of this Agreement to any successor in interest to the
assets of the Company.

(f) No amendment to or waiver of this Agreement or any of its terms shall be
binding upon any party hereto unless consented to in writing by such party.

(g) ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT
AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF WASHINGTON, WITHOUT GIVING EFFECT TO
ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF
WASHINGTON OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE
LAW OF ANY JURISDICTION OTHER THAN THE STATE OF WASHINGTON.

*    *    *    *    *

Intending to be legally bound hereby, Employee and the Company have executed
this Agreement as of the date first written above.

 

/s/ Benjamin G. Wolff

Name: Benjamin G. Wolff Title: President and CEO

 

Robert S Jaffe Severance Agreement 5 of 6



--------------------------------------------------------------------------------

READ CAREFULLY BEFORE SIGNING

I have read this Agreement and have been given adequate opportunity, including
21 days from my initial receipt of this Agreement, to review this Agreement and
to consult legal counsel prior to my signing of this Agreement. I understand
that by executing this Agreement I will relinquish certain rights or demands I
may have against the Company Parties or any of them.

 

/s/ Robert S. Jaffe

Robert S. Jaffe Date: March 10, 2014

 

Robert S Jaffe Severance Agreement 6 of 6